Citation Nr: 0941663	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-30 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a partial tear of the anterior-posterior 
cruciate ligament of the right knee with laxity.

2.  Entitlement to an evaluation in excess of 10 percent for 
limitation of motion of the right knee.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to July 1993 and 
from October 2003 to April 2005.  

This matter is on appeal from the No. Little Rock, Arkansas, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The Veteran testified before the undersigned Veterans Law 
Judge in December 2007.  A transcript of the hearing is of 
record.

This case was remanded by the Board in February 2008 for 
further development and is now ready for disposition.

Additionally, the Veteran filed a claim for service 
connection for hearing loss in October 2007.  The claim has 
not been adjudicated and is referred to the RO.


FINDINGS OF FACT

1.  For the entire time on appeal, the Veteran's right knee 
laxity, has been manifested by subjective complaints of pain 
on motion; objective findings include no recurrent 
subluxation or laxity.

2.  For the entire time on appeal, the Veteran's right knee 
injury residuals have been manifested by subjective 
complaints of pain on motion, occasional swelling, and 
inability to walk in a heel-and-toe motion; objective 
findings include pain and loss of motion. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a partial tear of the anterior-posterior 
cruciate ligament of the right knee with laxity have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.59, 4.71a, DC 5257 (2009).

2.  The criteria for a rating in excess of 10 percent for 
limitation of motion of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, DCs 5003, 5256, 
5260, 5261, 5262 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (West 
2002);  38 C.F.R. Part 4 (2009).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  Id.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria. See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40 
(2009), which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. § 4.14 (2009) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
guidance provided by the CAVC in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59 (2009).

Additionally, a claimant who has arthritis and instability of 
the knee may be rated separately under DCs 5003 and 5257.  
See VAOPGCPREC 23-97.  Specifically, the VA General Counsel 
stated that when a knee disorder was already rated under DC 
5257, a veteran may also obtain a separate rating for 
arthritis when there is X-ray evidence of arthritis and 
evidence of a limitation of joint motion which at least meets 
the criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more).   

The General Counsel has also held in VAOPGCPREC 9-98 that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under  38 C.F.R. § 4.59 (2009).  
See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Finally, separate ratings may be granted based on 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) of the same knee joint.  See VAOPGCPREC 09-04.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

During the course of this appeal, the Veteran underwent two 
VA examinations, one in May 2005 and the other in December 
2009.  As an initial matter, the Board finds that the VA 
examinations are adequate for rating purposes.  

Specifically, both examiners obtained a history from the 
Veteran, conducted thorough examinations, reviewed diagnostic 
studies, and considered outpatient treatment records.  
Although the May 2005 examiner did not have the claims file 
for review, there is no indication that either examiner was 
not fully aware of his past medical history or that they 
misstated any relevant facts.  Therefore, the Board will 
proceed to adjudicate the claims now on appeal.

Entitlement to a Rating in Excess of 10 Percent for Right 
Knee Laxity

Throughout the rating period on appeal, the Veteran's right 
knee injury residuals with laxity have been rated under DCs 
5003-5257 (10 percent for mild subluxation or instability, or 
arthritis).  A higher rating is warranted when the evidence 
shows the following:

*	moderate recurrent subluxation or lateral 
instability (20 percent under DC 5257). 

After a careful review of the competent evidence of record, 
the Board finds that a higher rating for moderate laxity is 
not warranted. 

Specifically, the May 2005 examiner speculated that he 
"may" have mild instability but the July 2009 examiner 
noted that the Veteran has no instability or subluxation.  
Private treatment records did not indicate instability or 
subluxation.  Therefore, this evidence does not support a 
higher rating.

Entitlement to an Increased Rating for Right Knee Limitation 
of Motion

For the entire time on appeal, the Veteran has been assigned 
a separate compensable (10 percent) rating for limitation of 
extension under DCs 5003-5261.  He claims that his right knee 
injury residuals warrant an increased rating.  A higher 
rating is warranted when the evidence shows the following:

*	X-ray evidence of involvement of 2 
or more major joints or 2 or more 
minor joint groups, with occasional 
incapacitating exacerbations (20 
percent under DC 5003);
*	ankylosis at a favorable angle in 
full extension, or in slight flexion 
between 0 and 10 degrees (30 percent 
DC 5256);
*	flexion limited to 30 degrees (20 
percent under DC 5260);  
*	extension limited to 15 degrees (20 
percent under DC 5261); or
*	malunion of tibia and fibula with 
moderate knee or ankle disability 
(20 percent under DC 5262). 

After a careful review of the competent evidence of record, 
the Board finds that a rating in excess of 10 percent is not 
warranted for any period of the claim. 

First, the evidence does not show incapacitating 
exacerbations.  Under § 4.71a, an incapacitating episode is 
defined as a period of acute signs and symptoms that requires 
bed rest prescribed by a physician and treatment by a 
physician.  In this case, while medial joint compartment 
narrowing and posttraumatic arthritis were noted in the 2005 
VA examination and degenerative joint disease was noted in an 
August 2008 private treatment record as well as the 2009 VA 
examination, the evidence does not show incapacitating 
exacerbations as the Veteran has not been ordered to bed rest 
on an acute basis.  

Next, ankylosis is defined as a fixation of the joint.  In 
this case, the evidence reflects that the Veteran has a 
certain movement of the knee joint; therefore, a higher 
rating is not warranted for ankylosis.

Further, the Veteran is current rated at 10 percent disabling 
under DC 5261 (extension).  After a careful review of the 
evidence, range of motion findings do not support a higher 
rating for limitation of extension.  Moreover, a separate 
compensable rating is not warranted under DC 5260 (flexion).  

Specifically, at the time of the May 2005 VA examination, 
range of motion was reported as extension to -10 degrees and 
flexion to 100 degrees (0-140 degrees is anatomically 
normal).  At the July 2009 VA examination range of motion was 
reported as extension to 10 degrees and flexion to 95 
degrees.  Private treatment records did not note specific 
ranges of motion.  Because flexion was anatomically normal, a 
separate compensable rating is not warranted under DC 5260.  
Because extension was not limited to 15 degrees, a higher 
rating under DC 5261 is not warranted.  

The Board has also considered whether the Veteran is entitled 
to a higher rating based on the functional equivalent of 
limitation of motion.  In the July 2009 VA examination, he 
reported increased pain with repetitive use of the knee 
however, physical examination revealed no increase in loss of 
range of motion due to pain, fatigue, weakness, or 
incoordination.  Private treatment records did not address 
loss of range of motion due to pain, fatigue, weakness, or 
incoordination.

Further, both examiners specifically reported that there was 
no additional weakness, fatigability, incoordination, 
additional restricted range of motion, or functional 
impairment following repetitive stress testing against 
resistance involving the right knee.  Therefore, even 
considering the Veteran's subjective complaints of pain and 
occasional swelling, the evidence does not warrant a higher 
rating under the rating schedule or in contemplation of 
additional factors affecting limitation of motion as set 
forth in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

Next, a higher rating is not warranted under DC 5262.  
Significantly, VA and private X-ray reports in 2005, 2008 and 
2009 did not note any malunion of the tibia and fibula.  As 
malunion of the tibia and fibula was not shown, a higher 
rating under DC 5262 is not warranted.  In sum, a higher 
rating is not warranted for a right knee disability based on 
ankylosis, limitation of motion, or malunion of the tibia and 
fibula.  

With all of the claims, the Board has also considered the 
Veteran's statements that he is unable to walk heel-and-toe 
due to pain in the right knee and has difficulty getting in 
and out of a chair.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).
 
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability (e.g., as with his service-connected right knee 
disability)-according to the appropriate diagnostic codes.  

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
right knee disability; however, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
more probative than his assessment of the severity of his 
disabilities.  See Cartright, 2 Vet. App. at 25.  

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2009) but finds that the evidence does not show 
that the Veteran's right knee disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.

In this case, the evidence does not show that the Veteran has 
been hospitalized for his right knee disability.  Although he 
submitted an August 2008 private treatment record including a 
"discharge summary," he did not explain what he was being 
discharged from, or if he was even hospitalized.  
Furthermore, although he reported to his VA physician in 
October 2007 that his right knee disability affected his 
ability to work, he testified before the undersigned in 
December 2007 that he was able to work at a desk job.  

The July 2009 VA examiner did not note any reports by the 
Veteran of a hospitalization or any effect his disability had 
on his ability to work.  For these reasons, there is no 
evidence that he was not adequately compensated for his 
disability by the regular rating schedule.  Accordingly, the 
Board finds that referral for assignment of an extra-
schedular evaluation is not warranted in this case.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
April 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in October 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.
 
Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Moreover, private treatment records have been associated with 
the claims file.  

In addition, a specific medical examination pertinent to the 
issues on appeal was obtained in May 2005.  Next, he was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge in 
December 2007.  Further, the claims were remanded by the 
Board in February 2008 for additional development.  As a 
result, the Veteran underwent a subsequent examination in 
July 2009.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for residuals of a partial 
tear of the anterior-posterior cruciate ligament of the right 
knee with laxity is denied.

A rating in excess of 10 percent for limitation of motion of 
the right knee is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


